Citation Nr: 1537679	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-31 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and, if so, whether service connection is warranted.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a right upper extremity disorder (claimed as a shoulder condition), to include a neurologic disability as secondary to a cervical spine disability.

4. Entitlement to service connection for type II diabetes mellitus (DM II).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1971 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) following April 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2009 rating decision denied the Veteran's petition to reopen the claim for a chronic back condition as well as denied the claims for service connection for cervical spine degenerative disc disease (DDD) and a right shoulder condition.  The March 2012 rating decision denied service connection for DM II.

In May 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board Hearing).  A copy of the transcript is of record.

The issue of entitlement to service connection for a right upper extremity disorder has been recharacterized to better reflect the evidence and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The issues of entitlement to service connection for a right upper extremity disorder, to include a neurologic disability as secondary to a cervical spine disability and entitlement to service connection for DM II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 1998 rating decision considered and denied the Veteran's petition to reopen a claim of entitlement to service connection for a back condition.

2. Additional evidence since received, however, is not cumulative or redundant of evidence previously considered and relates to unestablished facts necessary to substantiate this claim.

3. The Veteran's low back disability, diagnosed as DDD of the lower thoracic spine, is related to his active service.

4. The Veteran's cervical spine disability, diagnosed as DDD and spondylosis of the cervical spine, is etiologically related to his active service.


CONCLUSIONS OF LAW

1. The March 1998 rating decision that earlier considered and denied the petition to reopen the claim of entitlement to service connection for a back condition is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2. There is new and material evidence since that decision to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Resolving all reasonable doubt in his favor, the Veteran's low back disability, diagnosed as DDD of the lower thoracic spine, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. Resolving all reasonable doubt in his favor, the Veteran's cervical spine disability, diagnosed as DDD and spondylosis of the cervical spine, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since in this case, however, these claims are being granted, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. The Merits of the New and Material Evidence Claims

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered. The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284. 

Historically, a September 1976 rating decision denied service connection for a back condition because the Veteran did not have a current back condition at that time even though the RO noted that the Veteran's service medical records (SMRs) showed he was involved in an automobile accident in February 1975 and since then complained of backaches.   The Veteran did not appeal this decision.  Thereafter, he filed to reopen this claim for a back condition in August 1987, which was denied in a September 1987 rating decision because the RO determined that he did not submit new and material evidence.  Subsequently, in October 1997, the Veteran once again filed a petition to reopen his claim for a back condition, which was denied in an unappealed March 1998 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran then filed his petition to reopen this claim for a low back disability in September 2008.  

The pertinent evidence at the time of the March 1998 rating decision included the following: the Veteran's SMRs, showing that he was involved in a motor vehicle accident (MVA) in 1975; an August 1976 VA examination, which did not reflect a current diagnosis of a back condition; and post-service medical treatment records indicating treatment for back pain but a normal spine evidenced by imaging results.

The Veteran, however, has presented evidence since the March 1998 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition.  Since the March 1998 rating decision, the evidence received into the record includes post-service treatment records, an August 2010 private medical opinion letter, personal statements from the Veteran and Social Security Administration (SSA) records. 

Most importantly, the relevant treatment records obtained since the March 1998 rating decision indicate that the Veteran is currently diagnosed with mild DDD of the low thoracic spine.   In addition, the August 2010 private medical opinion confirmed that he had degenerative arthritis and that it was related to the 1975 MVA. This additionally-submitted evidence is not cumulative or redundant of the evidence previously of record and previously considered in the March 1998 decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is warranted.

III. Service Connection Claims

Service connection will be granted if the evidence demonstrates a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, the arthritis shall be presumed to have been incurred or aggravated in service, even though there is no evidence of arthritis during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307. 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2015).

Here, the Veteran claims that his low back and cervical spine disabilities are a result of his active service.  Specifically, in his statements and at his May 2015 hearing, he stated that these claimed disabilities are from a MVA he sustained in 1975.
A review of the Veteran's service treatment records (STRs) confirm that he was in a MVA in February 1975.  According to his STRs, he lost control of his vehicle after swerving to miss another car and instead struck a house, overturned and slid on the roof of another vehicle before striking a second house where it came to rest.  The Veteran was unconscious for seven days and treated at a local hospital for 14 days.  His discharge summary reflected diagnoses of multiple contusions and abrasions; cerebral contusions, bifrontal left temporal, most probable; possible midbrain contusion; and fracture of the left zygoma, probable left maxilla.  He was then transferred to the hospital on the Air Force Base where he received treatment for his injuries until being discharged in April 1975.  The Veteran also complained of low back pain in May 1975.  The clinician noted the Veteran's February 1975 MVA, but stated there were no objective findings.  Thereafter, at his March 1976 separation examination, the Veteran reported a history of back pain.  The clinician noted that the Veteran had recurrent back pain due to an auto accident.  On physical examination of the Veteran's spine, the clinician commented that the spine showed good alignment; no spasms or tenderness and good mobility.

Post-service medical records reflect that the Veteran has mild to moderate DDD and spondylosis of the cervical spine and mild DDD of the lower thoracic spine.  See private medical treatment records dated January 2004, July 2004, June 2008, and August 2009.    

Since the Veteran has current low back and cervical spine disabilities, this case boils down to whether these disabilities are related to the in-service February 1975 MVA (i.e., nexus requirement).  The evidence regarding nexus consists of the August 2010 private medical opinion letter as well as lay statements from the Veteran.  In this private medical opinion letter, Dr. S.B., the Veteran's chiropractor, stated that he had treated the Veteran since September 2006.  Dr. S.B. reported that he treated the Veteran for neck pain, low back pain and left-sided intercostal rib pain (which is a service-connected disability as a result of the in-service February 1975 MVA).  Dr. S.B. confirmed that the Veteran had multiple disc herniation (C3-4, C4-5, C6-7) and degenerative arthritis.   Dr. S.B. observed that the Veteran's conditions were chronic and linked them to the 1975 MVA.  The Board finds that Dr. S.B.'s opinion coupled with the Veteran's credible lay statements and hearing testimony that he has experienced back and neck pain since the documented in-service February 1975 MVA meet the nexus requirement.  See Walker, supra.  Based on this competent and credible evidence, the Board finds that service connection for the Veteran's low back and cervical spine disabilities is warranted.


ORDER

The petition to reopen the claim for entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a low back disability, diagnosed as DDD of the lower thoracic spine, is granted.

Entitlement to service connection for a cervical spine disability, diagnosed as DDD and spondylosis of the cervical spine, is granted.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal that have been certified for the Board's review at this time. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Regarding the Veteran's claim for a right upper extremity disorder, he believes that it is due to his cervical spine disability.  Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  In an August 2008 private medical treatment record, it was noted that muscle spasms were evident to a moderate degree affecting the cervical region, the lumbar region, the sacral region and the trapezius musculature bilaterally.  Moreover, the clinician observed numbness to a moderate degree affecting the Veteran's right arm.  Accordingly, the Board concludes that the Veteran should be afforded a VA examination to determine if he has a current neurological disability affecting his right upper extremity, and, if so, whether it is related to the February 1975 MVA or caused or aggravated by the Veteran's cervical spine disability.

Concerning the Veteran's claim for DM II, he asserts that it is as a result of herbicide exposure while he was stationed in Vietnam and Thailand during the Vietnam era.  Specifically, he claims that he had 60 -day temporary duty (TDY) in Vietnam and another 60-day TDY in Thailand as a patrolman.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The Veteran has been diagnosed with diabetes mellitus, which is a disease subject to presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

VA's Adjudication Procedures Manual, M21-1MR (Manual), indicates that the Compensation & Pension Service (C&P) has determined that if a veteran claims exposure in Thailand, in order to receive service connection for exposure to herbicides, the Veteran has to have served at one of the RTAFBs during the Vietnam era, and there must be a finding that either his military occupation specialty (MOS) or other evidence confirms that the Veteran spent time at or near the perimeter.  M21-1MR, IV.2.C.10.q.  The Veteran's DD Form 214 and service personnel records do not show that the Veteran had any service in Vietnam.  His MOS, however, did confirm that he served as a patrolman, but in the Philippines.  In addition, he had a 60-day TDY in Takhli, Thailand during the Vietnam era.  On this detail, however, he served as a draftsman and received commendation for his work as a draftsman.   Further, in an April 2015 VA Memorandum, the RO made a formal finding of insufficient information to verify herbicide exposure on account of review of the Veteran's STRs and complete personnel file showed no  documentation that he had duties other than drafting during the 60-day TDY assignment at Takhli.  There was also no documentation to support an earlier period of TDY to Thailand while he was still serving as a patrolman.  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was provided a VA examination in March 2012 to determine whether DM II was related to his active service.  While the examiner confirmed a diagnosis of DM II, she did not provide an opinion regarding the etiology of the Veteran's disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, further medical comment is necessary before a decision is made on this claim. 

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any current right upper extremity disorder, including any neurological disability.  A complete copy of the claims folder must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions: Has the Veteran developed any current right upper extremity disorder?  If so, please specify the diagnosis or diagnoses.  Is it at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service from May 1971 to April 1976, including the February 1975 MVA? If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed right upper extremity disorder was caused or aggravated by the Veteran's cervical spine disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions and considering the evidence that is both in favor of and against the claim.  The examiner is encouraged to try and provide definite comment on this determinative issue of causation.  If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definite opinion.

2. Also, please schedule the Veteran for the appropriate VA examination to address the etiology of the Veteran's type II diabetes mellitus.  A complete copy of the claims folder must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All tests and studies deemed necessary by the examiner should be performed.  Following a physical examination of the Veteran and review of the claims folder, the examiner should determine whether the Veteran's type II diabetes mellitus had its onset in or is otherwise etiologically related to his period of active service from May 1971 to April 1976.

The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions and considering the evidence that is both in favor of and against the claim.  The examiner is encouraged to try and provide definite comment on this determinative issue of causation.  If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definite opinion.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


